DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 2/10/2022.  Claims 1 -13 are pending for consideration in this Office Action.

Response to Amendment

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1, 7, 8, and 12, the recitation of “flow controller” renders the claim unclear because it is unclear if the term “controller” in the claim refers to a type of microprocessor that indirectly controls the flow rate of heat medium via a valve or if the term is meant to refer to a valve.   The disclosure has defined the term “controller” as a microcomputer at 0039.  Thus, the use of the term “controller” in this context is inconsistent with the disclosure. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - flow control valve - - for clarity.

Regarding Claim 1, the recitation of “...each of the indoor units includes a detector configured to detect a physical quantity related to a heat quantity involved in heat exchange of the indoor heat exchanger and performs communication by a signal containing data on detection of the detector, and
the air-conditioning apparatus includes a controller configured to determine a target temperature for the heat medium passing through the indoor heat exchanger based on the physical quantity and to control the heat-source-side refrigerant circulation circuit so that a temperature of the heat medium reaches the target temperature through heat exchange,” renders the claim unclear because whereas ‘detectors’ detect physical quantities, the physical quantity related to heat medium has been disclosed as inlet and outlet refrigerant temperatures. See 0035.  Conversely, the physical quantity used to determine a target temperature for the heat medium is an indoor air temperature.  Thus, the limitation “physical quantity related to heat medium” is not the same “physical quantity” used to set a target temperature for the heat medium. 

For examination purposes, the limitation has been interpreted as - - each of the indoor units includes a detector configured to detect a physical quantity related to a heat quantity involved in heat exchange of the indoor heat exchanger and performs communication by a signal containing data on detection of the detector, and
the air-conditioning apparatus includes a controller configured to determine a target temperature for the heat medium passing through the indoor heat exchanger based on an indoor air temperature and to control the heat-source-side refrigerant circulation circuit so that a temperature of the heat medium reaches the target temperature through heat exchange - - for clarity.

Regarding Claims 1 and 12, the recitation of “expander” renders the claim unclear because the term is otherwise unclear in describing and defining the claimed invention.  Whereas a Patentee or Applicant is free to be his or her own lexicographer, a Patentee or Applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. 
To wit, the term “expander” in a refrigeration cycle, has the ordinary meaning of being a device that expands refrigerant and recovers the energy of expansion of the refrigerant in the form of electric power.  See Hasegawa et al. (US2009/0229302) below.  Since Applicant has not clearly redefined the term “expander” in the disclosure then the term could necessarily have more than one meaning.  MPEP 2173.05(a)
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - expansion valve - - for clarity.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 6, 7, 8, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US2012/0297812) and Morishita (WO2015025366A1) in view of Yamashita et al. (US2012/0174611).

Regarding Claim 1, Takata teaches an air-conditioning apparatus [fig. 8] comprising: a heat medium circulation circuit [0033], in which a pump [21] configured to pressurize a heat medium that contains water or brine, and transfers heat [0003; 0039], 
an indoor heat exchanger [26] configured to cause heat exchange to be performed between an indoor air of an air-conditioned space and the heat medium [0038], and 
a flow control valve [25] installed in correspondence with the indoor heat exchanger and configured to control a flow rate of the heat medium passing through the indoor heat exchanger are connected by a pipe to circulate the heat medium therein [0038]; and 
a heat-source-side refrigerant circulation circuit [0032], in which a compressor [10] configured to compress a heat-source-side refrigerant [0036], a heat-source-side heat exchanger [12] configured to cause heat exchange to be performed between the heat-source-side refrigerant and an outdoor air [0036], 
an expansion valve [16] configured to decompress the heat-source-side refrigerant [0039], and 

Takata does not teach where each of the indoor units includes a detector configured to detect a physical quantity related to a heat quantity involved in heat exchange of the indoor heat exchanger and performs communication by a signal containing data on detection of the detector;
 and the air-conditioning apparatus includes a controller configured to determine a target temperature for the heat medium passing through the indoor heat exchanger based on an indoor air temperature and to control the heat-source-side refrigerant circulation circuit so that a temperature of the heat medium reaches the target temperature through heat exchange.
However, Morishita teaches an air conditioner having an indoor unit [0021; fig 2] having a detector [at least sensors 44, 45] configured to detect a physical quantity related to a heat quantity involved in heat exchange of an indoor heat exchanger [31] and performs communication by a signal containing data on detection of the detector [0028; 0029].  Morishita teaches that it is known in the field of endeavor of refrigeration that this arrangement advantageously controls the opening degree of the heat medium flow rate adjusting device [0071].  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Takata to  have where each of the indoor units includes a detector configured to detect a physical quantity related to a heat quantity involved in heat exchange of the indoor heat exchanger and performs communication by a signal 
Also, Yamashita teaches an air conditioning apparatus [0001] having a controller [0064; 0146] configured to determine a target temperature for the heat medium passing through an indoor heat exchanger [26] based on an indoor air temperature [0154] and to control the heat-source-side refrigerant circulation circuit [at least the refrigerant circuit of heat source unit 1] so that a temperature of the heat medium reaches the target temperature through heat exchange [0142-0154; fig 11; 0142 teaches where the heat source side refrigerant circuit is controlled so that heat medium reaches a target temperature; 0154 teaches where indoor air temperature is used to determine the target heat medium temperature]. Yamashita teaches that it is known in the field of endeavor of refrigeration that this arrangement advantageously controls achieving heat medium target temperature while saving energy [0016].  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Takata to  have where the air-conditioning apparatus includes a controller configured to determine a target temperature for the heat medium passing through the indoor heat exchanger based on an indoor air temperature and to control the heat-source-side refrigerant circulation circuit so that a temperature of the heat medium reaches the target temperature through heat exchange in view of the teachings of Yamashita in order to achieve heat medium target temperature while saving energy.




Regarding Claim 4, Takata, as modified, teaches the invention of Claim 1 above and Takata teaches where the compressor [10] and the heat-source-side heat exchanger [12] are installed in the outdoor unit [fig 8] and the heat medium heat exchanger [15] and the pump [21] are installed in a relay unit [3] configured to transfer heat between the outdoor unit and the indoor unit [0033; fig 8].

Regarding Claim 6, Takata, as modified, teaches the invention of Claim 1 above and Takata teaches wherein a component of the heat-source-side refrigerant circulation circuit and the pump are installed in the outdoor unit [by inspection at fig 8].

Regarding Claim 7, Takata, as modified, teaches the invention of Claim 1 above and Morishita teaches wherein a flow control device [24] is installed in the indoor unit [3; 0070; fig 9].

Regarding Claim 8, Takata, as modified, teaches the invention of Claim 1 above and Takata teaches wherein a plurality of the flow control devices [25] are installed in a flow control unit [6; 0056; fig 8].

Regarding Claim 11, Takata, as modified, teaches the invention of Claim 1 above and Morishita teaches wherein the heat quantity involved in heat exchange of the indoor heat exchanger is calculated from a temperature difference between the temperature of the heat medium flowing into the corresponding indoor heat exchanger and that of the heat medium flowing out from the indoor heat exchanger and from a flow rate of the heat medium passing through the indoor heat exchanger [0028; 0029].

Regarding Claim 13, Takata, as modified, teaches the invention of Claim 1 above and Morishita teaches wherein a signal containing data on detection of the detection device [44, 45] is sent to the controller [61] that controls the heat-source-side refrigerant circulation circuit based on the data [0028].

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US2012/0297812), Morishita (WO2015025366A1) and Yamashita et al. (US2012/0174611) as applied to claim 1 above, and further in view of Takayama et al. (US2014/0318163).

Regarding Claim 2, Takata, as modified, teaches the invention of Claim 1 above and Yamashita teaches wherein each of the indoor units further includes an indoor temperature sensor configured to detect a temperature of the indoor air [0154], and the controller is configured, based on a set temperature for the indoor air of each indoor unit and a temperature of the indoor air thereof at start of operation determine the target temperature of the heat medium passing through the indoor heat exchanger [As modified above, see the rejection of claim 1 above for detailed discussion].

Alternatively:
However, Takayama teaches an air conditioning apparatus [fig 1] having  wherein each of the indoor units further includes an indoor temperature sensor [86] configured to detect a temperature of the indoor air [0041], and a controller [202] is configured, based on a set temperature for the indoor air of each indoor unit and a temperature of the indoor air thereof at start of operation determine a target temperature of the heat medium flowing through the indoor heat exchanger [0141-0143; where a heat medium temperature difference is determined based on suction air temperature].  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Takata to  wherein each of the indoor units further includes an indoor temperature sensor configured to detect a temperature of the indoor air, and the controller is configured to, based on a set temperature for the indoor air of each indoor unit and a temperature of the indoor air thereof at start of operation, determine the target temperature of the heat medium passing through the indoor heat exchanger in view of the teachings of Takayama in order to increase user comfort [0152].

Regarding Claim 3, Takata, as modified, teaches the invention of Claim 2 above and Takayama teaches wherein the controller controls the temperature of the heat medium involved in heat exchange with the heat-source-side refrigerant in the heat medium heat exchanger by controlling a temperature of the heat-source-side refrigerant passing through the heat medium heat exchanger, based on a temperature change of the indoor air at a predetermined time interval [0141-0143; where a heat medium temperature difference is determined based on suction air temperature].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US2012/0297812), Morishita (WO2015025366A1) and Yamashita et al. (US2012/0174611) as applied to claim 4 above, and further in view of Takenaka et al. (US2016/0238273).


Regarding Claim 5, Takata, as modified, teaches the invention of Claim 4 above but does not teach a plurality of the relay units are connected in parallel to the outdoor unit by a pipe.
However, Takenaka teaches an air conditioning apparatus [0002] having a plurality of relay units [B] are connected in parallel to an outdoor unit [A] by a pipe [Ph, Pl; fig. 11] for the obvious advantage of providing an arrangement that increases the capacity of the system.  
Therefore it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Takata to have a plurality of the relay units are connected in parallel to the outdoor unit by a pipe in view of the teachings of Takenaka in order to increase the capacity of the system.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US2012/0297812), Morishita (WO2015025366A1) and Yamashita et al. (US2012/0174611) as applied to claim 1 above, and further in view of Matsui (JP2013221637A) and Fukunaga et al. (JP2012013354A).

Regarding Claim 9, Takata, as modified, teaches a controller [fig 9] but Takata, as modified, does not teach the controller configured to control the heat-source-side refrigerant circuit based on target temperature gradients each of which is calculated from a set temperature for the indoor air and a temperature of the indoor air at start of operation.
However, Matsui teaches an air conditioning apparatus [0001] having a controller [fig 2] configured to control a heat-source-side refrigerant circuit [fig 1] based on target temperature gradients each of which is calculated from a set temperature for the indoor 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Takata to  have the controller configured to control the heat-source-side refrigerant circuit based on target temperature gradients each of which is calculated from a set temperature for the indoor air and a temperature of the indoor air at start of operation in view of the teachings of Matsui in order to prevent excess and deficiency of capacity and maintain user comfort.
With respect to the system of Matsui not having a heat medium circulation unit, it is known in the art of refrigeration that a refrigerant circulation circuit can be modified to include a heat medium circulation unit and such a modification involve only routine skill in the art.  See Fukunage below at 0003-0009; figs 5 & 6 where a conventional refrigerant circuit is modified to include a heat medium circulation circuit.

Regarding Claim 10, Takata, as modified, teaches the invention of Claim 9 above and Matsui teaches wherein the controller sets a target temperature gradient as a reference among the target temperature gradients of each of the indoor unit, and, based on the set target temperature gradient, controls the heat-source-side refrigerant circuit [0007; 0039-0041; where a relationship between temperature gradient and temperature difference of the suction temperature; see also 0027-0045].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US2012/0297812), Morishita (WO2015025366A1) and Yamashita et al. (US2012/0174611) as applied to claim 1 above, and further in view of Ikeda et al. (JPH05204466A).

Regarding Claim 12, Takata, as modified, teaches the invention of Claim 11 above but does not teach wherein the flow rate of the heat medium flowing into the indoor heat exchanger is calculated from a flow rate value obtained from an opening degree of a valve of the corresponding flow control valve and the pressure difference between the pressure of the heat medium before passing through the flow control valve and that of after passing through the flow control valve.
However, Ikeda teaches a method of controlling a flow control valve in air conditioning equipment [0001]  wherein the flow rate of the heat medium flowing into indoor heat exchanger [3] is calculated from a flow rate value obtained from an opening degree of a valve [4] of the corresponding flow control valve [4a-4d] and the pressure difference between the pressure of the heat medium before passing through the flow control valve and that of after passing through the flow control valve [See pages 3 and 4].  Ikeda teaches that it is known in the field of endeavor of refrigeration that this arrangement advantageously prevents excessive working fluid to a heat exchanger and thereby optimize the working of the system [page 4].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Takata to  have wherein the flow rate of the heat medium flowing into the indoor heat exchanger is calculated from a flow rate value obtained from an opening degree of a valve of the corresponding flow control valve and the pressure difference between the pressure of the heat medium before passing through the flow control valve and that of after passing through the flow control valve in view of the teachings of Ikeda .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hasegawa et al. (US2009/0229302), cited to teach an expander. See 0074.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763